Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/10/21 has been entered.
	Claims 1, 2, 4, 5, 7-11, 13-18 are pending.
The following is an examiner’s statement of reasons for allowance:
The 112, second paragraph, rejection is withdrawn in view of applicant’s amendment.  As stated in the remarks filed 06/10/21, it is clear that the instant claims require a copolymer containing both monomers (i.e. at least one monomer of 

    PNG
    media_image1.png
    124
    109
    media_image1.png
    Greyscale
 copolymerized with at least one monomer 
    PNG
    media_image2.png
    116
    88
    media_image2.png
    Greyscale
).

With respect to Engelis et al, the reference fails to disclose or fairly suggest the instantly recited monomer wherein Ar is a polycyclic aryl group.  Independent claims 16 and 17 are allowed as the reference does not fairly suggest the addition of silicon, Sn or graphite for utility as an electrode material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
July 30, 2021